                         IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                       TYLER DIVISION


VONICE KING, #1862786                               §

VS.                                                 §            CIVIL ACTION NO. 6:17cv467

CHARLES O. MEADOR, II, ET AL.                       §

                  ORDER ADOPTING REPORT AND RECOMMENDATION

        Plaintiff Vonice King, a prisoner currently confined in the Texas prison system, proceeding

pro se and in forma pauperis, filed the above-styled and numbered civil lawsuit. In response,

Defendants Killman, Hyatt, and Holmes filed a motion for summary judgment requesting the

dismissal of all claims against them. (Dkt. #52).

        The motion was referred to United States Magistrate Judge John D. Love, who issued a

Report and Recommendation concluding that Defendants Killman, Hyatt, and Holmes’s motion

for summary judgment (Dkt. #52) should be denied in part and denied in part as moot. (Dkt. #59).

The Report of the Magistrate Judge, which contains proposed findings of fact and

recommendations for the disposition of the motion, has been presented for consideration, and no

objections thereto having been timely filed, the court is of the opinion that the findings and

conclusions of the Magistrate Judge are correct, and adopts same as the findings and conclusions

of the court. It is accordingly

        ORDERED that the Report and Recommendation (Dkt. #59) is ADOPTED. It is further

        ORDERED that Defendants Killman, Hyatt, and Holmes’s motion for summary judgment

(Dkt. #52) regarding damages against them in their official capacities is DENIED as MOOT.
                                                    1
      It is finally

      ORDERED that Defendants Killman, Hyatt, and Holmes’s motion for summary judgment

(Dkt. #52) regarding the Eighth Amendment use of force claims and qualified immunity are

DENIED. Mr. King may proceed with his use of force claims for money damages against these

Defendants.


     So Ordered and Signed
     Mar 17, 2019




                                            2
